DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal disclaimer filed on 04/01/2021 has been reviewed and accepted. 

Reason for Allowance
Claims 1-7, 9-16, 18-24, 26-33 and 35 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A case assembly for a foldable display device, the case assembly comprising: 
a first housing; 
a second housing spaced apart from the first housing; 
a multi-joint structure located between the first housing and the second housing, and comprising a plurality of joints connected to each other; 
a sliding structure combined with the first housing; and
first and second hinge covers respectively coupled to the first and second housings, configured to cover the multi-joint structure when the multi- joint structure is unfolded, and configured to be nested inside a cavity defined by the first housing and the second housing to be therein when the multi-joint structure is folded, 
wherein the sliding structure is combined with the first housing such that the sliding structure relatively moves with respect to the first housing in a second direction opposite to a first direction in which the first housing relatively moves with respect to the sliding structure, 
wherein the second direction is towards the multi-joint structure or away from the multi-joint structure, 
wherein the first housing has a first side and a second side opposite to the first side, the multi-joint structure has a third side and a fourth side opposite to the third side, and the second housing has a fifth side and a sixth side opposite to the fifth side, and 
wherein, when the multi-joint structure is unfolded, the first side, the third side, and the fifth side are on same side and the second side, the fourth side, and the sixth side are on same side.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of case assembly comprising a first housing a second housing spaced apart from the first housing, multi-joint structure located between the two housings and multi-joint structure comprising a plurality of joints connected to each other, furthermore the sliding structure combined with the first housing and moving relative to the first housing and second housing; furthermore the specific arrangement and details of the hinge covers (first hinge cover and second hinge cover) such that the specific position provided in the nested configuration inside a cavity defined by the first housing and the second housing to be therein when the multi-joint structure is folded, at least these configuration in 
Furthermore the closest prior arts of record are provided in the previous office action and in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 18 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable display device, comprising: 
a first housing; 
a second housing spaced apart from the first housing; 
a multi-joint structure located between the first housing and the second housing and comprising a plurality of joints connected to each other; 
a sliding structure combined with the first housing; and 
first and second hinge covers configured to cover the multi-joint structure when the multi-joint structure is unfolded, and configured to be nested inside a cavity defined by the first housing and the second housing to be therein when the multi-joint structure is folded, 
the sliding structure is combined with the first housing such that the sliding structure relatively moves with respect to the first housing in a second direction opposite to a first direction in which the first housing relatively moves with respect to the sliding structure, 
wherein the second direction is towards the multi-joint structure or away from the multi-joint structure, 
wherein the first housing has a first side and a second side opposite to the first side, the multi-joint structure has a third side and a fourth side opposite to the third side, and the second housing has a fifth side and a sixth side opposite to the fifth side, 
wherein, when the multi-joint structure is unfolded, the first side, the third side, and the fifth side are on same side and the second side, the fourth side, and the sixth side are on same side, 
wherein the foldable display device further comprises a flexible display panel continuously located on the second side, the fourth side, and the sixth side and having a seventh side facing the second side, the fourth side, and the sixth side and an eighth side opposite to the seventh side, and 
wherein, when the multi-joint structure is folded such that the second side and the sixth side are opposite to each other and the first side and the fifth side face each other, a portion of the eighth side corresponding to the multi-joint structure has a tensile force The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the head mounted display comprising housing; a component mounted within the housing; a fan configured to produce a stream of air directed towards a surface of the component at a first angle relative to the surface of the component and an air 
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of foldable display device comprising a first housing a second housing spaced apart from the first housing, multi-joint structure located between the two housings and multi-joint structure comprising a plurality of joints connected to each other, furthermore the sliding structure combined with the first housing and moving relative to the first housing and second housing; furthermore the specific arrangement and details of the hinge covers (first hinge cover and second hinge cover) such that the specific position provided in the nested configuration inside a cavity defined by the first housing and the second housing to be therein when the multi-joint structure is folded, at least these configuration in combination of the remaining limitation of the entire claim 18 and the function/operation of the claim 18 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be 
Furthermore the closest prior arts of record are provided in the previous office action and in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 35 the prior art of record, individually or in combination does not teach or fairly suggest:
A case assembly for a foldable display device, the case assembly comprising: 
a first housing; 
a second housing spaced apart from the first housing; 
a multi-joint structure located between the first housing and the second housing and comprising a plurality of joints connected to each other; 
a sliding structure combined with the first housing such that the sliding structure slides together with the first housing in a direction towards the multi-joint structure or away from the multi-joint structure; and 
first and second hinge covers configured to cover the multi-joint structure when the multi-joint structure is unfolded, and configured to be nested inside a cavity defined by the first housing and the second housing to be therein when the multi-joint structure is folded.

Furthermore the closest prior arts of record are provided in the previous office action and in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841